DETAILED ACTION
Applicant’s amendment filed June 22, 2021 is acknowledged.
Claims 1, 27, and 29 have been amended.
Claims 2-14, 24-26, 28, 30, and 32-34 are cancelled.  
Claims 35-42 have been newly added.
Claims 1, 15-23, 27, 29, 31, and 35-42 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.

Response to Arguments and Allowable Subject Matter
Claims 1, 15-23, 27, 29, 31, and 35-42 are allowed.
Applicant’s arguments, filed June 22, 2021, with respect to the previous rejection(s) based on the combination of Chen, Chen2, and Yu have been fully considered and are persuasive, illustrating how the claims as amended distinguish from each of the cited references.  Therefore, the rejection has been withdrawn, and the claims are allowed over the prior art of record.
The prior art of record taken alone and/or in combination fails to teach and/or fairly suggest, with respect to claim 1, determining to report the obtained channel state information when a value representative of a variation of the obtained channel state information is below a threshold value and a value representative of channel state information reported in at least one previous reporting cycle is below the threshold value.
Rather, the closest prior art of record and Yu specifically does teach and disclose determining to report the CQI based on a value of the CQI and the difference between the CQI within the current CQI reporting cycle and the CQI reported last time is less than the preset threshold, but fails to specifically teach or suggest determining to report the obtained channel state information when a value representative of a variation of the obtained channel state information is below a threshold value and a value representative of channel state information reported in at least one previous reporting cycle is below the threshold value, and distinguishes from the prior art of record when considered in combination with the other limitations of the claim.  The same reasoning applies to claims 27 and 29.  Accordingly, claims 1, 15-23, 27, 29, 31, and 35-42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 15, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477